Exhibit 10.4

 

LEASE

 

TABLE OF CONTENTS

 

1.

PREMISES; CONDITION AND EXPANSION OF PREMISES

 

2.

LEASE TERM

 

3.

BASE RENT

 

4.

USE OF PREMISES

 

5.

PRIVILEGES OF HOSPIRA EMPLOYEES

 

6.

UTILITIES AND OTHER SERVICES FURNISHED BY LANDLORD

 

7.

EXTRA SERVICES

 

 

A.

Landlord’s Delivery of Extra Services

 

 

B.

Charges for Extra Services

 

 

C.

Changes to Extra Services

 

 

D.

Transitional Nature of Extra Services

 

 

E.

Cooperation

 

 

F.

Use of Third Parties to Provide the Extra Services

 

 

G.

Early Termination of Extra Services

 

 

H.

Information Transmission

 

 

I.

Mutual Cooperation

 

 

J.

Limitation on Liability for Failure to Provide Extra Services

 

 

K.

Third Party Claims

 

 

L.

Title to Intellectual Property

 

8.

ALTERATIONS AND REPAIRS

 

9.

MAINTENANCE AND REPAIR

 

10.

ASSIGNMENT – SUBLEASE

 

11.

INDEMNIFICATION AND INSURANCE

 

12.

INSPECTION

 

13.

EMINENT DOMAIN

 

14.

FIRE AND OTHER CASUALTY

 

15.

WAIVER OF SUBROGATION

 

16.

DEFAULTS AND REMEDIES

 

 

A.

Defaults by Tenant

 

 

B.

Landlord’s Remedies

 

 

C.

Landlord’s Default and Tenant’s Remedies

 

17.

NOTICES

 

18.

HOLDING OVER

 

19.

SUCCESSORS OR ASSIGNS

 

20.

SUBORDINATION

 

21.

QUIET ENJOYMENT

 

22.

PARKING

 

23.

SALE BY LANDLORD

 

24.

ESTOPPEL CERTIFICATE

 

25.

TRANSFER OF PERSONAL PROPERTY, EQUIPMENT AND TRADE FIXTURES

 

26.

HAZARDOUS MATERIALS

 

27.

CERTAIN RIGHTS RESERVED TO LANDLORD

 

 

i

--------------------------------------------------------------------------------


 

28.

CONFIDENTIALITY

 

29.

DISBARMENT AND EXCLUSION

 

30.

MISCELLANEOUS

 

 

A.

Time of the Essence

 

 

B.

Governing Law/Compliance with Laws

 

 

C.

Lease Modification

 

 

D.

Alternative Dispute Resolution

 

 

E.

Independent Contractors

 

 

F.

Force Majeure

 

 

G.

Limitation of Liability

 

 

H.

Exclusion from Liability Limitation

 

31.

NO REAL ESTATE BROKERS

 

Exhibits

 

 

A

Diagram of Premises

 

A-1

Schedule of Rents

 

B-1

Included Services

 

B-2

Additional Services

 

B-3

Extra Services

 

B-4

Charges For Services

 

C

Rules and Regulations

 

D

Dispute Resolution

 

E

Hazardous Materials Disclosure Certificate

 

 

ii

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”) made this     day of           , 2004 (the “Effective
Date”), between Abbott Laboratories, an Illinois corporation (hereinafter
referred to as “Landlord”), and Hospira, Inc. a Delaware corporation
(hereinafter referred to as “Tenant”).  Landlord and Tenant are sometimes
collectively referred to herein as the “Parties” or individually as a “Party”.

 

W I T N E S S E T H:

 

The following schedule (the “Schedule”) is an integral part of this Lease:

 

SCHEDULE

 

1.

Tenant:  Hospira, Inc.

 

 

2.

Premises:  239,136 square feet of manufacturing and laboratory facilities
located in North    Chicago, Illinois and known as the M3 Building.

 

 

3.

Effective Date:  May 1, 2004

 

 

4.

Termination Date:  April 30, 2014.  Subject to early termination right set forth
in Paragraph 2.

 

 

5.

Tenant’s Address for Notices:

Hospira, Inc.

 

 

 

 

Attn:  Vice President Administration,

 

 

 

 

Purchasing and Real Estate

 

 

 

 

Dept. NRLE; Bldg. 1

 

 

 

 

275 North Field Drive

 

 

 

 

Lake Forest, Illinois  60045-5045

 

 

 

 

Phone:  (224) 212-2361

 

 

 

 

Fax:  (224) 212-3296

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Hospira, Inc.

 

 

 

 

Legal Department

 

 

 

 

Attn:  General Counsel

 

 

 

 

Dept. NLEG; Bldg. 1

 

 

 

 

275 North Field Drive

 

 

 

 

Lake Forest, Illinois 60045-5045

 

 

 

 

Phone:  (224) 212-2848

 

 

 

 

Fax:  (224) 212-3312

 

 

 

 

 

 

 

6.

Landlord’s Address for Notices:

Abbott Laboratories

 

 

 

 

Corporate Engineering Division

 

 

 

 

Attention:  Vice President, Corporate Real Estate

 

 

Department 052T; Bldg. AP52-S

 

 

 

--------------------------------------------------------------------------------


 

 

 

200 Abbott Park Road

 

 

 

 

Abbott Park, Illinois 60064-6212

 

 

 

 

Phone:  (847) 938-1301

 

 

 

 

Fax:  (847) 937-1533

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Abbott Laboratories

 

 

 

 

Attention:

Executive Vice President and General
Counsel

 

 

Dept. 364; Bldg. AP6D

 

 

 

 

100 Abbott Park Road

 

 

 

 

Abbott Park, Illinois  60064

 

 

 

 

Phone:  (847) 937-6100

 

 

 

 

Fax:  (847) 938-6277

 

 

 

That the Parties hereto do hereby mutually agree as follows:

 

1.             Premises; Condition and Expansion of Premises. 

 

A.            Tenant hereby leases from Landlord those certain premises
(hereinafter referred to as the “Premises”) depicted by cross-hatching on the
diagram attached hereto as Exhibit A.  As used in this Lease, the “Building”
shall mean that certain building located at 1401 Sheridan Road, North Chicago,
Illinois  60064, commonly known as the M3 Building, and including the use in
common with the Landlord of the Building, the common areas and parking areas
serving the Building.  Landlord shall install firewalls to separate the private
networks of the Landlord and Tenant.  These separation firewalls shall be
deployed at both the Landlord’s and Tenant’s networks on either end of the
Inter-Company Link and Gigabit connection.  Other than Landlord’s installation
of the firewalls, Tenant acknowledges that it is leasing the Premises “as is”
without any representation or warranty.

 

B.            Tenant shall have the right to reduce the size of the Premises at
any time during the Term upon not less than ninety (90) days written notice to
Landlord, at which time Base Rent (as described in Paragraph 3 below) shall be
proportionately reduced.  Each reduction of the Premises shall comprise a
minimum of 2,000 square feet of space contiguous to Abbott space.

 

C.            Upon the written agreement of the Parties, Tenant shall be
permitted to add space within the Building or adjacent to the Building on the
same general terms and conditions of this Lease.

 

2.             Lease Term.  The term (the “Term”) of this Lease shall commence
on the Effective Date and shall end on the Termination Date.  Notwithstanding
the foregoing, Tenant shall have the right to terminate this Lease at any time
upon not less than one hundred eighty (180) days written notice to Landlord.

 

--------------------------------------------------------------------------------


 

3.             Base Rent.  Tenant agrees to pay as annual base rent (“Base
Rent”) Landlord’s fully burdened cost per square foot of the Premises for each
year (“Lease Year”) during the Term payable in equal monthly installments
(“Monthly Base Rent”).  Monthly Base Rent for each  Lease Year is set forth in
the Schedule attached hereto as Exhibit A-1.  The obligation to pay Rent
(defined below) shall commence on the Effective Date.  The first Lease Year
shall commence on the Effective Date and end on December 31, 2004, and each
succeeding Lease Year shall commence on January 1 of the following calendar
year.  The final Lease Year shall commence on January 1, 2014 and end on
Termination Date.  Rent shall be paid to Landlord in advance on or before the
first day of each month of the Term, and shall be payable to Landlord at the
address shown in the Schedule, or at such other place as Landlord may direct
from time to time in writing.  If the Term shall commence on a day other than
the first day of a calendar month, Tenant shall pay a prorated monthly Rent for
such initial partial month.  Payments not made when due shall bear interest at a
rate per annum equal to the rate which Citibank N.A. (or its successor or
another major money center commercial bank agreed to by the Parties) announces
as its prime lending rate, as in effect from time to time plus two percent (2%).

 

All Base Rent and the cost of any Additional Services or Extra Services provided
pursuant to Paragraphs 6 and 7 hereof, together with any other sum required to
be paid by Tenant pursuant to this Lease (such sums are collectively referred to
herein as “Rent”) shall be paid when due, without demand, deduction, offset or
discount and all in lawful money of the United States.  The payment of Rent
hereunder is independent of each and every other covenant and agreement
contained in this Lease. 

 

4.             Use of Premises.  The Premises shall be occupied and used only
for office, laboratory and manufacturing purposes and for no other purpose. 
Without limiting the generality of the foregoing, no use shall be made of the
Premises nor acts done which will increase the existing rate of insurance upon
the Building or cause a cancellation of any insurance policy covering the
Building or any part thereof.  Tenant shall not commit, or suffer to be
committed, any waste upon the Premises, or any public or private nuisance, or
other act or thing which may disturb the quiet enjoyment of any other tenant in
the Building, nor, without limiting the generality of the foregoing, shall
Tenant allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose.

 

Tenant agrees that Tenant, together with any other Person (as defined below)
entering the Premises with Tenant’s permission, will comply with (i) all
federal, state and municipal laws, ordinances and regulations applicable to
Tenant’s use and occupancy of the Premises, (ii) all covenants, conditions and
restrictions of record applicable to Tenant’s use and occupancy of the Premises,
and (iii) the rules and regulations attached hereto as Exhibit C together with
all other reasonable rules and regulations which Landlord may reasonably make
from time to time for the management, safety, care and cleanliness of the
Building, consistent with the same rules and regulations which Landlord
implements for its other buildings with analogous uses.  The violation of any
such items shall be deemed a material breach of this Lease by Tenant.  “Person”
means an individual, a general or limited partnership, a corporation, a trust, a
joint venture, an unincorporated organization, a limited liability entity, any
other entity and any governmental authority.

 

--------------------------------------------------------------------------------


 

5.             Privileges of Hospira Employees.  Tenant, its employees and
invitees, may use in common with Landlord, its employees and invitees the
conference rooms located in the Building, the cafeteria serving the Building and
the exercise facilities serving the Building.  Tenant’s use of conference rooms
shall be in accordance with Landlord’s reservation procedures.  Tenant’s use of
exercise facilities and the cafeteria shall be in accordance with the rules and
procedures applicable to Landlord’s employees.

 

6.             Utilities and Other Services Furnished by Landlord.  On a
twenty-four (24) hour and seven (7) days per week basis, Landlord shall furnish
to Tenant during the Term:  (i) automatic passenger elevator service; (ii)
restroom facilities with hot and cold water; (iii) heating and air conditioning,
as appropriate (excluding Tenant process areas); (iv) emergency lighting,
electricity for lighting, computers, telecommunications equipment but excluding
any electricity used in providing the Additional Services (as defined below) or
the Extra Services (as defined below); and (v) cold water as required for
existing plumbing for the Premises.

 

Consistent with Landlord’s current practice with respect to Landlord’s own
buildings which are analogous to the Building, Landlord shall furnish to Tenant
the services described in Exhibit B-1 which may be changed from time to time in
Landlord’s reasonable discretion upon thirty (30) days advance written notice to
Tenant.  Upon written request and reasonable written notice, Landlord shall
furnish janitorial, cleaning and security services during weekend hours at rates
determined in accordance with Exhibit B-5 attached hereto.  During normal
business hours and upon written request and reasonable prior notice, Landlord
shall furnish freight elevator service to Tenant. 

 

Landlord may, but shall have no obligation to, provide, at Tenant’s request, any
other Additional Services as it is reasonably possible for Landlord to provide
within a reasonable period after the time such additional service is requested
(each, an “Additional Service”) including, but not limited to, the services
described in Exhibit B-2 attached hereto. 

 

To the extent Landlord incurs any additional cost or expense as a result of
Landlord providing Additional Services at Tenant’s request, Tenant shall
reimburse Landlord for such cost or expense, such amount to be considered
additional Rent hereunder.  All charges for such Additional Services shall be
due and payable at the same time as the installment of Monthly Base Rent with
which they are billed, or if billed separately, shall be due and payable within
thirty (30) days after Tenant receives Landlord’s bill therefor.  Any such
billings for Additional Services shall include an itemization of the Additional
Services rendered and the charge for each such service, which charge shall be
calculated as Landlord’s fully burdened cost to perform such services.  The
Additional Services shall be performed by Landlord in the same manner Landlord
performs such services for itself.

 

If the Tenant fails to promptly pay charges for Additional Services, Landlord,
upon not less than ten (10) days’ notice, may, in addition to any other remedies
available to Landlord, discontinue furnishing Additional Services until such
time as Tenant has made payment therefor.  Such discontinuance shall not be
deemed an eviction or disturbance of Tenant’s use of the

 

--------------------------------------------------------------------------------


 

Premises, shall not render Landlord liable for damages, nor shall it relieve
Tenant from performance of Tenant’s obligations under this Lease.

 

Landlord shall not be liable for any loss or damage caused by or resulting from
any variation, interruption or failure of any utilities and services to be
provided by Landlord hereunder due to any cause whatsoever, other than
Landlord’s negligence or willful misconduct, and no temporary interruption or
failure of such utilities and services incident to the making of repairs,
alterations or improvements, or due to accident, strike or conditions or events
beyond Landlord’s reasonable control shall be deemed an eviction of Tenant or
relieve Tenant from any of Tenant’s obligations hereunder, including, without
limitation, the payment of Rent. 

 

7.             Extra Services.

 

A.            Landlord’s Delivery of Extra Services.  At Tenant’s expense,
Landlord shall furnish the extra services described on Exhibits B-3 and B-4
attached hereto (“Extra Services”).

 

1.             Landlord shall perform all Extra Services in a manner which is
substantially similar in nature, quality and timeliness to the analogous
services provided by Landlord prior to the Commencement Date.

 

2.             Landlord shall perform its duties and responsibilities hereunder
in good faith based on its past practices.  Landlord shall not be liable or held
accountable, in damages or otherwise, for any error of judgment or any mistake
of fact or law or for anything that Landlord does or refrains from doing in good
faith hereunder, except in the case of its gross negligence or willful
misconduct.

 

3.             Nothing in this Lease shall require Landlord to perform any Extra
Service in a manner that would constitute a violation of applicable laws.

 

4.             Landlord shall not be obligated to perform any Extra Service in a
volume or quantity which exceeds the planned 2004 volumes or quantities of
analogous services performed for the applicable operation of Tenant, without
reference to the transactions contemplated by the Separation and Distribution
Agreement dated April 12, 2004, between Landlord and Tenant (the “Separation and
Distribution Agreement”).  Tenant may request a higher volume or quantity of
such historical volumes or quantities of an Extra Service, which request
Landlord may accept or reject in its sole discretion.  If Landlord agrees to
such a request, the Parties shall cooperate and act in good faith to make any
modifications to the applicable Schedule for such Extra Service.

 

5.             (i) Landlord will not be required to perform any of the Extra
Services for the benefit of any Person other than Tenant, and (ii) EXCEPT AS
EXPRESSLY PROVIDED ABOVE IN THIS PARAGRAPH 7A., EACH PARTY ACKNOWLEDGES AND
AGREES THAT ALL EXTRA SERVICES AND PRODUCTS ARE PROVIDED ON AN “AS-IS” BASIS AND
THAT, LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH

 

--------------------------------------------------------------------------------


 

RESPECT TO THE EXTRA SERVICES AND PRODUCTS, AND HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

 

B.            Charges for Extra Services.  The charges for the Extra Services
(the “Extra Service Charges”) shall be determined in accordance with Exhibit
B-5.  If the Tenant fails to timely pay Landlord’s charges for Extra Services,
Landlord, upon not less than ten (10) days’ notice, may, in addition to any
other remedies available to Landlord, discontinue furnishing such Extra Services
until such time as Tenant has made payment therefor.  No such discontinuance
shall be deemed an eviction or disturbance of Tenant’s use of the Premises or
render Landlord liable for damages or relieve Tenant from performance of
Tenant’s obligations under this Lease.

 

C.            Changes to Extra Services.  Except as provided in Paragraph 7F.
below, the Parties acknowledge that Landlord may make changes from time to time
in the manner of performing the Extra Services if Landlord is making similar
changes in performing analogous services for itself and if Landlord furnishes to
Tenant substantially the same notice (in content and timing, but in any event no
less than thirty (30) days) as Landlord shall furnish to others in its own
organization respecting such changes.  No such change shall affect the Extra
Services Charges for the applicable Extra Service.

 

D.            Transitional Nature of Extra Services.  The Parties acknowledge
the transitional nature of the Extra Services and agree to cooperate in good
faith and to use commercially reasonable efforts to effectuate a smooth
transition of the Extra Services from Landlord to Tenant (or its designee).

 

E.             Cooperation.  In the event that (i) there is nonperformance of
any Extra Service as a result of a Force Majeure event (as defined in Paragraph
30.F. below), or (ii) the provision of an Extra Service would violate applicable
law, the Parties agree to work together in good faith to arrange for an
alternative means by which Tenant may obtain, at Tenant’s sole cost, the Extra
Service so affected.

 

F.             Use of Third Parties to Provide the Extra Services.  Landlord may
perform its obligations through its Subsidiaries (as defined below) or, if
Landlord is obtaining analogous services for itself from agents, subcontractors
or independent contractors, through the use of such agents, subcontractors or
independent contractors if Landlord furnishes Tenant substantially the same
notice (in content and timing) as Landlord shall furnish to its own organization
respecting such use of Third Parties.  If Landlord is not obtaining analogous
services for itself from Third Parties, Landlord may perform its obligations
hereunder through the use of agents, subcontractors or independent contractors
only upon obtaining the prior written consent of Tenant.  Notwithstanding the
foregoing, Landlord shall not be relieved of its obligations under this Lease by
use of such Subsidiaries, agents, subcontractors or contractors.  “Subsidiary”
or  “Subsidiaries” means another Person or Persons directly or indirectly
controlled by such first Person.  As used herein, “control” means the
possession, directly or indirectly, of the power to

 

--------------------------------------------------------------------------------


 

direct or cause the direction of the management and policies of such Person(s),
whether through ownership of voting securities or other interests, by contract
or otherwise. 

 

G.            Early Termination of Extra Services.  Tenant shall have the right
at any time during the Term to terminate its obligation to purchase any
individual Extra Service, upon the giving of one hundred eighty (180) days,
advance written notice to Landlord.

 

H.            Information Transmission.  On or prior to the last day of the term
of an Extra Service, Landlord shall use reasonable commercial efforts to support
any transfer of Information (as hereinafter defined) concerning the relevant
Extra Services to Tenant.  If requested by Tenant, Landlord shall deliver to
Tenant, within such time periods as the Parties may reasonably agree, all
Information received or computed for the benefit of Tenant during the term of an
Extra Service, in electronic and/or hard copy form; provided, however, that (i)
Landlord shall not have any obligation to provide Information in any
non-standard format, and (ii) Landlord shall be reimbursed for its reasonable
out-of-pocket costs for providing Information in any format other than its
standard format.  For purposes of this Lease, “Information” means information,
whether or not patentable or copyrightable, in written, oral, electronic or
other tangible or intangible forms, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

 

I.              Mutual Cooperation.  The Parties shall cooperate with each other
in connection with the performance of the Extra Services hereunder, including
producing on a timely basis all information that is reasonably requested with
respect to the performance of Extra Services and the transition of such Extra
Services at the end of their applicable term; provided, however, that such
cooperation shall not unreasonably disrupt the normal operations of the Parties.

 

J.             Limitations on Liability for Failure to Provide Extra Services. 
FOR EACH TWELVE (12) MONTH PERIOD DURING THE TERM, THE FIRST SUCH PERIOD
COMMENCING ON THE EFFECTIVE DATE AND SUBSEQUENT SUCH PERIODS COMMENCING ON EACH
YEARLY ANNIVERSARY THEREAFTER, THE MAXIMUM LIABILITY OF LANDLORD TO, AND THE
SOLE REMEDY OF, TENANT WITH RESPECT TO ANY AND ALL CLAIMS ARISING UNDER OR IN
CONNECTION WITH THE PROVISION OF EXTRA SERVICES UNDER THIS LEASE, REGARDLESS OF
THE THEORY UPON WHICH THE LIABILITY IS PREMISED, SHALL NOT EXCEED THE LANDLORD’S
PROFITS FOR PERFORMING EXTRA SERVICES HEREUNDER, WHICH SHALL BE DEEMED TO BE
EQUAL TO THE AMOUNT OF THE MARK-UP RECEIVED BY LANDLORD AS SET FORTH ON
EXHIBIT B-5 AND AS MAY BE ADJUSTED PURSUANT TO THE TERMS OF EXHIBIT-B-5.  IN NO
EVENT SHALL LANDLORD, ITS SUBSIDIARIES OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS BE LIABLE TO THE OTHER PARTY FOR INDIRECT, EXEMPLARY,

 

--------------------------------------------------------------------------------


 

INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING LOST OR ANTICIPATED
PROFITS RELATING TO THE SAME) IN CONNECTION WITH THE PERFORMANCE OF EXTRA
SERVICES UNDER THIS LEASE, EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND TENANT HEREBY WAIVES ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
ANY CLAIM FOR SUCH DAMAGES, INCLUDING ANY CLAIM FOR PROPERTY DAMAGE OR LOST
PROFITS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE. 

 

K.            Third Party Claims.  Tenant shall indemnify, defend and hold
harmless Landlord, its Subsidiaries and each of their directors, officers and
employees, and each of the successors and assigns of any of the foregoing
(collectively, the “Landlord Indemnitees”), from and against any and all claims
of any Person other than Landlord, any Landlord Subsidiary, Tenant and any
Tenant Subsidiary (each herein a “Third Party”) relating to, arising out of or
resulting from Landlord’s furnishing or failing to furnish the Extra Services
provided for in this Lease, other than Third Party claims arising out of the
gross negligence or willful misconduct of any Landlord Indemnitee. 

 

L.             Title to Intellectual Property.  Tenant acknowledges that it will
acquire no right, title or interest (including any license rights or rights of
use) in any intellectual property which is owned or licensed by Landlord, by
reason of the provision of the Extra Services provided hereunder.  Tenant will
not remove or alter any copyright, trademark, confidentiality or other
proprietary notices that appear on any intellectual property owned or licensed
by Landlord, and shall reproduce any such notices on any and all copies
thereof.  Tenant will not attempt to decompile, translate, reverse engineer or
make excessive copies of any intellectual property owned or licensed by
Landlord, and shall promptly notify Landlord or any such attempt, regardless of
whether by Tenant or any Third Party, of which Tenant becomes aware.

 

8.             Alterations and Repairs.  Tenant shall not make a structural
change or changes which can be seen from the exterior of the Building without
Landlord’s prior written consent.  For purposes of this Lease, hot work, work
requiring core drilling and surface penetration and work involving pressurized
lines shall automatically be deemed a structural change requiring Landlord’s
prior written consent.  Tenant shall not do any painting or decorating, erect
any non-moveable partitions or make any additions, improvements, alterations or
repairs to the Premises costing in each case more than $50,000.00 without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed.  In the event Tenant proposes to make any addition,
improvement, alteration or repair requiring Landlord’s prior written approval,
Tenant shall, prior to commencing any such activity, submit to Landlord for its
prior written approval:  (i) detailed plans and specifications; (ii) all
necessary governmental permits evidencing compliance with all applicable
governmental rules, regulations and requirements; (iii) certificates of
insurance in form and amounts reasonably required by Landlord, naming Landlord
and any other parties designated by Landlord as additional insureds; and (iv)
all other documents and information as Landlord may reasonably request in
connection with such work.  Neither approval of the plans and specifications nor
supervision of the addition, improvement or alteration by Landlord shall
constitute a representation or warranty by Landlord as to the accuracy,
adequacy, sufficiency or propriety of such plans and specifications or as to the
quality

 

--------------------------------------------------------------------------------


 

of workmanship or the compliance of such alteration with applicable law.  Tenant
shall pay the entire cost of the addition, improvement or alteration.  Each
addition, improvement, alteration and repair shall be performed in a good and
workmanlike manner, in accordance with the plans and specifications approved by
Landlord, and shall meet or exceed the standards for construction and quality of
materials established by Landlord for the Building.  In addition, each addition,
improvement, alteration and repair shall be performed in compliance with all
applicable governmental laws, ordinances, codes, orders, rules and regulations. 
Each addition, improvement, alteration and repair shall be performed by
contractors approved by Landlord and all contractors shall act in harmony with
Landlord’s employees and contractors.

 

Tenant agrees to protect, defend and indemnify the Landlord Indemnitees, the
Premises and the Building from and against any and all liabilities of every kind
and description which may arise out of or be connected in any way with said
additions, alterations, improvements or repairs or the like, whether performed
by or under the direction of Tenant and at the cost of Tenant.  Upon completion
of any addition, improvement, alteration or repair, if Landlord requests, Tenant
shall promptly furnish Landlord with sworn owner’s and contractors’ statements
and full and final waivers of lien covering all labor and materials included in
such work.  Tenant shall not permit any mechanic’s lien to be filed against the
Building, or any part thereof, arising out of any alteration performed, or
alleged to have been performed, by or on behalf of Tenant.  If any such lien is
filed, Tenant shall within thirty (30) days thereafter have such lien released
of record or deliver to Landlord a bond in form, amount, and issued by a surety
satisfactory to Landlord, indemnifying Landlord against all costs and
liabilities resulting from such lien and the foreclosure or attempted
foreclosure thereof.  If Tenant fails to have such lien so released or to
deliver such bond to Landlord, Landlord, without investigating the validity of
such lien, may pay or discharge the same; and Tenant shall reimburse Landlord
upon demand for the amount so paid by Landlord, including Landlord’s reasonable
expenses and attorneys’ fees.

 

Unless otherwise provided in this Paragraph or by written agreement, all
additions, improvements,  alterations, repairs and fixtures (except Tenant’s
furniture, trade fixtures and equipment) installed by Tenant during the Term
shall be surrendered with the Premises and shall become Landlord’s property
without compensation to Tenant.  Landlord shall have the option at the time of
granting consent to additions, improvements and alterations to require their
removal and the restoration of the Premises to the condition existing
immediately prior to their installation at the expiration or early termination
of the Lease.  For any such installations which do not require Landlord’s
consent, Landlord shall have the option of requiring their removal and the
restoration of the Premises to the condition existing immediately prior to their
installation at the expiration or early termination of the Lease.

 

Tenant shall remove its furniture, trade fixtures and equipment and all other
items of personal property from the Premises prior to the end of the Term or any
extension thereof, or at the termination of right of possession, however ended. 
Tenant shall repair any damages caused by the removal of such items.  If Tenant
does not remove such items, Tenant shall be conclusively presumed to have
conveyed the same to Landlord under this Lease as a bill of sale without further
payment or credit by Landlord to Tenant, or at Landlord’s sole option, Landlord
may cause the items covered in this Paragraph to be removed and stored at the
risk and cost of

 

--------------------------------------------------------------------------------


 

Tenant.  Tenant shall pay to Landlord, upon demand, any and all reasonable
expenses incurred in such removal and all reasonable storage charges against
such property so long as the same shall be in Landlord’s possession or under
Landlord’s control.  Any such property of Tenant not removed from the Premises
or retaken from storage by Tenant within thirty (30) days after the end of the
Term, however terminated or any extension thereof, at Landlord’s sole option,
shall be conclusively deemed to have been forever abandoned by Tenant.

 

9.             Maintenance and Repair.

 

A.            Landlord shall at its own expense, maintain and keep in good
repair and in a manner consistent with the maintenance and standards of other
similar buildings owned by Landlord the foundation, walls (load bearing and wall
surfaces in common corridors), exterior doors and doors through load bearing
walls, floors, flooring (building standard carpet and tile), ceilings (excluding
false ceilings not located in common areas), roof, elevators and other
structural portions of the Building and common areas, and shall maintain the
fire mains and sprinkler system in the Building and the Building’s mechanical,
electrical, plumbing, heating, ventilating and air conditioning equipment and
systems.  Landlord shall, also, at its sole cost and expense, maintain the
following infrastructures serving the Premises:

 

Distribution piping up to the first isolation valve upstream of any Tenant
process for fresh water and steam plant;

 

Distribution piping downstream of the utilities backflow preventer for Nitrogen,
Carbon Dioxide, Compressed Air and Plant Air;

 

Distribution piping downstream of the utilities isolation valve for distilled
water and lake water;

 

WFI stills, tanks and recirculation loop;

 

ACW water line up to the inlet of the ACW’s back flow preventer;

 

Condensate distribution piping downstream of first isolation valve from the
first trap;

 

Power Distribution up to MCC panels; and

 

Nine (9) break tanks located within the basement of the Premises and all
associated piping discharging from the break tanks only.

 

Landlord shall perform its maintenance in a manner designed to minimize
interference with Tenant’s use of the Premises to the extent such is reasonably
possible without incurring additional costs.  Landlord shall perform its
maintenance obligations in accordance with the laws of the United States, the
State of Illinois and all directions and regulations of governmental agencies
having jurisdiction over the Premises.  Landlord shall have no obligation for
Tenant’s personal property, furniture, trade fixtures and equipment, which shall
be Tenant’s responsibility.

 

--------------------------------------------------------------------------------


 

B.            Tenant shall at its own expense, maintain and keep in good repair
and in a manner consistent with the current standards of the Building, the
process HVAC systems and controls, the flooring (excluding building standard
carpet and tile), false ceilings, interior doors and non-load bearing walls
within the Premises.  Tenant shall also, at its sole cost and expense maintain
the following components of system infrastructure list:

 

Above grade chemical sewer piping; storm sewer other than below grade piping and
grade roof drains piping;

 

Power Distribution from the MCC panels and beyond;

 

Nitrogen, carbon dioxide and distilled water systems up to the inlet isolation
valve to the secondary backflow preventer or up to the first isolation valve
upstream of any process takeoff;

 

WFI inlet control valve to the break tank and beyond; and

 

ACW system from the backflow preventer and beyond.

 

C.            Tenant shall, at its expense, maintain its furniture, trade
fixtures and equipment, at all times in good condition and repair.  Tenant shall
be responsible for the cleaning and maintenance of all Tenant’s furniture, trade
fixtures and equipment.  Tenant shall commit no waste of any kind on or about
the Premises and Tenant shall pay for all damage to the Building, as well as
damage to tenants or occupants thereof, caused by misuse or neglect of the
Premises, by Tenant or Tenant’s employees, agents or invitees.  At the
expiration of the Term, Tenant shall surrender the Premises in good condition,
normal wear and tear and damage by fire or other insured casualty excepted.

 

10.           Assignment-Sublease.  This Lease shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns; provided, however, that neither Party may assign its rights
or delegate its obligations under this Lease without the express prior written
consent of the other Party (which consent shall not be unreasonably withheld,
delayed or conditioned hereto.  Notwithstanding the foregoing, this Lease shall
be assignable by either Party in whole with the prior written consent of the
other Party (which consent shall not be unreasonably withheld, delayed or
conditioned) in connection with: (i) a merger or consolidation of such Party if
(a) such Party is not the surviving entity, or (b) such Party’s shareholders
constitute less than 70% of the surviving shareholders; (ii) the sale of all or
substantially all of the assets of such Party; or (iii) the acquisition by a
Third Party of at least 30% of the combined voting power of the then-outstanding
securities of such Party entitled to vote generally in the election of directors
(each such occurrence a “Change of Control Event”), in each case so long as the
resulting, surviving or transferee Person assumes all the obligations of the
assignor hereunder by operation of law or pursuant to an agreement in form and
substance reasonably satisfactory to the other Party.  It shall not be deemed to
be unreasonable for a Party to withhold consent to assignment in connection with
a Change of Control Event on the basis that the proposed assignee is a
competitor of such Party.  In the event a Party effects a Change of Control
Event without the other Party’s prior written consent to assign this Lease as
set forth

 

--------------------------------------------------------------------------------


 

above, the latter Party may terminate this Lease, in its sole discretion, with
effect immediately upon the occurrence of such Change of Control Event.

 

11.           Indemnification and Insurance.  Landlord shall not be liable to
Tenant or to any other Persons for any injury to or death of any Person or for
loss or damage to property (including property of Tenant) occurring in the
Building or the Premises from any cause whatsoever, except to the extent caused
by Landlord’s negligence or willful misconduct.  Tenant agrees to indemnify and
save Landlord harmless from all loss, damage, liability and expense (including
expense of defending claims) relating to any actual or alleged injury to or
death of any Person or loss or damage to property caused by or resulting from
any occurrence on the Premises, except to the extent caused by Landlord’s
negligence or willful misconduct.  Tenant shall, at Tenant’s expense, maintain
liability insurance and “All Risk” insurance with insurers, coverages, amounts
and waiver of subrogation and cancellation clauses acceptable to Landlord. The
liability insurance coverage shall include, without limitation, minimum limits
of $2,000,000.00 (combined single limit per occurrence and $10,000,000.00 annual
aggregate) for property damage.  For bodily injuries and death, Tenant’s
insurance carrier should be licensed to do business in Illinois and maintain a
minimum Best’s rating of “A”, category “X”.  Tenant’s “All Risk” insurance
coverage shall include coverage of its moveable fixtures, office equipment,
furniture, trade fixtures and all other items of Tenant’s property on the
Premises.  Such policy or policies shall name Landlord as an additional insured
and shall be noncancellable as to Landlord and not subject to material change
except upon at least thirty (30) days’ prior written notice given to Landlord. 
Tenant shall furnish Landlord with a copy of said policy or policies or other
acceptable evidence that said insurance is in effect on the date hereof and at
least fifteen (15) days prior to the expiration of the then current policies. 
Landlord shall maintain commercial general liability insurance and “All Risk”
insurance for the full replacement value of the Building and all improvements,
machinery and fixtures.  Each Party may self-insure its insurance obligations
hereunder.

 

12.           Inspection.  Landlord may retain a key to the Premises and
Landlord and its employees and agents shall have the right to inspect the
Premises at all reasonable times and to enter the same whenever reasonably
necessary to exercise any right or privilege of Landlord under this Lease.

 

13.           Eminent Domain.  If the entire Premises (or a material portion
thereof such that the remainder of the Premises is no longer suitable for
Tenant’s use) shall be taken by any public or governmental authority under the
power of eminent domain, the Term shall cease as of the date possession is taken
by such authority and the Rent shall be paid up to that date.  If only a part of
the Premises shall be taken and the remainder remains tenantable for the
purposes for which Tenant has been using the Premises, then this Lease shall
continue in effect, except that the Rent shall be reduced in proportion to the
amount of square footage of the Premises so taken, and Landlord, at its expense,
shall make all necessary repairs and alterations to the Premises required by
such taking.  However, Landlord shall not be required to make such repairs and
alterations, and this Lease shall terminate on the date possession is taken by
the applicable authority, if so much of the Building is taken by eminent domain
so as to make such repairs and alterations, in Landlord’s reasonable judgment,
economically disadvantageous.  All damages

 

--------------------------------------------------------------------------------


 

awarded for such taking may be retained by Landlord, whether such damage is
awarded as compensation for diminution in the value of the leasehold or to the
fee of the Premises.  Tenant shall be entitled to make a separate claim for cost
of removal of equipment and fixtures and Landlord shall not be entitled to any
separate award arising out of such claim.  The term “eminent domain” as used
herein shall include the exercise of any similar governmental power and any
purchase or other acquisition in lieu thereof.

 

14.           Fire and Other Casualty.  Should the Building or the Premises be
damaged by fire or other casualty, and if the damage is repairable within ninety
(90) days from the date of such casualty (with the repair work and the
preparation therefor to be done during regular working hours on regular working
days), as determined by Landlord’s architect, then the damage shall be repaired
with due diligence by Landlord.  In the meantime, Rent shall be abated in the
same proportion that the untenantable portion of the Premises bears to the whole
thereof.  Should the Premises or the Building be completely destroyed by fire or
other casualty, or should they be damaged to such an extent that the damage
cannot be repaired within ninety (90) days from the date of the casualty, as
determined by Landlord’s architect, Landlord and Tenant shall each have the
option of terminating this Lease and shall so advise the other within thirty
(30) days after the date of the casualty.  If neither Party has elected to
terminate this Lease within said thirty (30) day period, Landlord shall commence
and prosecute with reasonable diligence any work necessary to restore or repair
the Premises.  For the period from the occurrence of any damage to the Premises
to the date of completion of the repairs (or to the date of termination of this
Lease) the Rent shall be abated in the same proportion as the untenantable
portion of the Premises bears to the whole thereof.  Rent hereunder shall not
abate if Tenant’s negligence was the cause of the damage or casualty.

 

15.           Waiver of Subrogation.  Tenant and Landlord hereby mutually
release each other from liability and waive all right of recovery against each
other for any loss from perils insured against under their respective “All Risk”
insurance policies, including any extended coverage and endorsements thereto,
and agree to cause their respective insurers to do the same.

 

16.           Defaults and Remedies.

 

A.            Defaults by Tenant.  The occurrence of any of the following shall
constitute a default (“Default”) by Tenant hereunder:

 

1.             If Tenant defaults in the payment of Rent, and if the default is
not remedied within five (5) days after written notice thereof by Landlord to
Tenant;

 

2.             If Tenant defaults in the prompt and full performance of any
term, covenant or provision of this Lease (except those specified in
Subparagraphs (1), (3), (4), (5), (6) and (7) of this Subparagraph A of
Paragraph 16) and if such default is not remedied within thirty (30) days after
notice thereof by the Landlord; provided, however, if such default is capable of
being cured but cannot by its nature be cured within thirty (30) days, Tenant
shall have such longer period as is reasonably necessary (not to exceed ninety
(90) days from the date of

 

--------------------------------------------------------------------------------


 

the initial default) to cure such default, provided Tenant has promptly
commenced and is diligently pursuing such cure;

 

3.             If the leasehold interest of Tenant is levied upon under
execution or is attached under process of law, which levy or attachment
continues for a period of thirty (30) days;

 

4.             If Tenant shall generally not pay its debts as they become due or
shall admit in writing its inability to pay its debts or shall make a general
assignment for the benefit of creditors;

 

5.             If Tenant shall commence any case, proceeding or other action
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property;

 

6.             If Tenant shall take any corporate or other action to authorize
any of the actions set forth above in Subparagraphs A(4) and A(5) of this
Paragraph 16; or

 

7.             If any case, proceeding or other action against Tenant shall be
commenced seeking to have an order for relief entered against it as debtor, or
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
which results in the entry of an order for relief against it which is not fully
stayed within seven (7) business days after the entry thereof or (ii) which is
not dismissed for a period of thirty (30) days.

 

B.            Landlord’s Remedies.

 

1.             Upon the occurrence of any one or more Defaults by Tenant,
Landlord may elect to terminate this Lease and Tenant’s right to possession of
the Premises.  Upon any termination of this Lease, whether by lapse of time or
otherwise, Tenant shall surrender possession and vacate the Premises and deliver
possession thereof to Landlord.  In such event, Tenant hereby grants to Landlord
full and free license (a) to enter into and upon the Premises with or without
process of law, (b) to repossess the Premises, (c) to expel or remove Tenant and
any others who may be occupying or be within the Premises, and (d) to remove any
and all property therefrom using such force as may be necessary without being
deemed in any manner guilty of trespass, eviction or forcible entry or

 

--------------------------------------------------------------------------------


 

detainer, and without relinquishing Landlord’s rights to Rent or any other right
given to Landlord hereunder or by operation of law.

 

2.             Landlord may but shall not be obligated to cure any Default by
Tenant hereunder.  If Landlord so elects, all costs and expenses paid by
Landlord in curing such Default and reasonable legal fees in connection
therewith shall be additional rent due on the next rent date.

 

3.             Notwithstanding anything in the Lease to the contrary, any and
all remedies set forth in this Lease (i) shall be in addition to any and all
other remedies Landlord may have at law or in equity, (ii) shall be cumulative,
and (iii) may be pursued successively or concurrently as the Landlord may
elect.  The waiver by Landlord of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same, or any other term, covenant or
condition herein contained.  Neither the acceptance of Rent nor any other action
or omission of Landlord at any time or times after the happening of any breach
by Tenant of any term, covenant or condition of this Lease, shall operate as a
waiver of any past or future breach of any term, covenant or condition hereof or
to deprive Landlord of its right to exercise its remedies on account of such
breach, or be construed so as to at any future time estop Landlord from promptly
exercising any other option, right or remedy that it may have under any term or
provision of this Lease.

 

C.            Landlord’s Default and Tenant’s Remedies.  If Landlord fails to
observe or perform any material covenant, agreement or obligation to be
performed by Landlord under this Lease, and if such failure shall continue for
more than thirty (30) days after notice thereof from Tenant to Landlord (unless
such failure requires work to be performed, acts to be done, or conditions to be
removed which, by their nature, cannot reasonably be performed, done or removed,
as the case may be, within such period, in which event, if the Landlord shall
have commenced curing or correcting the same within such period and shall have
diligently prosecuted such cure, or correction, such thirty (30) day period
shall be extended by such additional time period as may be reasonably required
for Landlord to cure or correct such failure), then Tenant shall have and may
exercise such rights and remedies to which it may be entitled at law or in
equity upon such default of Landlord, including, but not limited to, the right
to expend amounts necessary to cure such Default and to deduct such amounts from
Rent payments due Landlord.

 

17.           Notices.  All notices or other communications under this Lease
must be in writing and shall be deemed to be duly given (a) when delivered in
person, (b) upon transmission via confirmed facsimile transmission, provided
that such transmission is followed by delivery of a physical copy thereof in
person, via U.S. first class mail, or via a private express mail courier, or (c)
two (2) days after deposit with a private express mail courier, in any such case
addressed as provided in Paragraphs 5 and 6 of the Lease Schedule.  Any Party
may, by notice to the other Party, change the address to which such notices are
to be given.

 

--------------------------------------------------------------------------------


 

18.           Holding Over.  In the event Tenant remains in possession of the
Premises or any part thereof after the expiration of this Lease, without a
written lease, Tenant shall be deemed to be occupying the Premises as a tenant
from month-to-month subject to all of the conditions, provisions and obligations
of this Lease insofar as they may be applicable to such month-to-month tenancy,
except as provided in this Paragraph 18.  During such holding over, Tenant shall
pay Rent at one hundred twenty five percent (125%) the rate payable for the year
immediately preceding said holding over computed on a monthly basis for the time
Tenant thus remains in possession.  The provisions of this Paragraph do not
waive Landlord’s rights of re-entry or right to regain possession by actions at
law or in equity or by any other rights hereunder.

 

19.           Successors or Assigns.  This Lease shall be binding upon and inure
to the benefit of the Parties hereto, and their respective successors and
permitted assigns.

 

20.           Subordination.  Tenant agrees that this Lease shall be subordinate
in interest to any mortgage or ground lease covering the Building now in effect
or hereafter given by Landlord or others provided that so long as Tenant is not
in default hereunder, this Lease shall remain in full force and effect and
Tenant’s possession of the Premises shall not be disturbed.  Tenant agrees at
Landlord’s request to execute an appropriate instrument confirming its
subordination in exchange for a written non-disturbance agreement executed by
any such lender or ground lessor in a form as may be reasonably acceptable to
Tenant.

 

21.           Quiet Enjoyment.  Landlord covenants that Tenant, on paying the
Rent and performing Tenant’s obligations under this Lease, shall peaceably have,
hold and enjoy the Premises for the Term without any hindrance by or through
Landlord, or its successors or assigns.

 

22.           Parking.  Tenant and its employees, guests and visitors shall be
permitted to park, along with other tenants of the Building, their employees,
guests and visitors in parking areas adjacent to the Building in accordance with
Landlord’s standard parking procedures.

 

23.           Sale by Landlord.  In the event of an arms length sale or
conveyance by Landlord to an unrelated Third Party of Landlord’s interest in the
Building or in this Lease, the same shall operate to release Landlord from any
future liability under this Lease accruing from and after such transfer.  Tenant
agrees to look solely to the successor in interest of Landlord in and to this
Lease for the performance of Landlord’s covenants and obligations.

 

24.           Estoppel Certificate.  Tenant shall, at the request of Landlord at
any time and from time to time upon not less than ten (10) business days’ prior
written notice, furnish to Landlord, or an entity designated by Landlord, a
certificate stating (i) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect), (ii) the dates to
which the Rent and other charges are paid, (iii) that Tenant is in possession
and paying Rent on a current basis with no offsets, defenses or claims, (iv)
that there are not any uncured defaults on the part of Tenant and to Tenant’s
knowledge, on the part of Landlord, under the Lease (or specifying such
defaults, if any are claimed) and (v) such other matters as Landlord may
reasonably require or that any prospective purchaser, mortgagee or ground lessor
may require.

 

--------------------------------------------------------------------------------


 

25.           Transfer of Personal Property, Equipment and Trade Fixtures.  In
consideration of Tenant’s obligations and covenants hereunder, Landlord hereby
sells, assigns, transfers and conveys to Tenant all of its right, title and
interest in and to the personal property, equipment and trade fixtures located
on the Premises as of the Effective Date.  From and after the Effective Date,
all personal property, equipment and trade fixtures located on the Premises
shall be deemed the property of Tenant.  The Parties have executed a Bill of
Sale as of the date hereof regarding such transfer.

 

26.           Hazardous Materials.  Prior to executing this Lease, Tenant has
completed, executed and delivered to Landlord a Hazardous Materials Disclosure
Certificate (“Initial Disclosure Certificate”) a fully completed copy of which
is attached hereto as Exhibit E and incorporated herein by this reference. 
Tenant covenants, represents and warrants to Landlord that the information on
the Initial Disclosure Certificate is true and correct and accurately describes
all Hazardous Materials (as defined below) which will be manufactured, treated,
used, handled, transported or stored on or about the Premises by Tenant or
Tenant’s agents.  Tenant shall on each anniversary of the Commencement Date and
at such other times as Tenant desires to manufacture, treat, use, handle,
transport or store on or about the Premises new or additional Hazardous
Materials which were not listed on the Initial Disclosure Certificate, complete,
execute and deliver to Landlord an updated Disclosure Certificate (each, an
“Updated Disclosure Certificate”) describing the then current and proposed
future presence of Hazardous Materials on or about the Premises, which Updated
Disclosure Certificate shall be in the same format as that which is set forth in
Exhibit E or in such updated format as Landlord may require from time to time. 
Tenant shall deliver an Updated Disclosure Certificate to Landlord not less than
thirty (30) days prior to the date Tenant intends to commence the manufacture,
treatment, use, handling, transportation or storage of new or additional
Hazardous Materials on or about the Premises, and Landlord shall have the right
to approve or disapprove such new or additional Hazardous Materials in its sole
and absolute discretion.  Tenant shall not allow the presence of Hazardous
Materials on or about the Premises except as described in the Initial Disclosure
Certificate or as otherwise approved by Landlord in writing in accordance with
this Paragraph  26, which approval shall not be withheld if consistent with
Landlord’s past practice on the Premises.

 

Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in or about the
Premises by Tenant, its agents, employees, contractors, sublessees or invitees
without (a) the prior written consent of Landlord, which consent shall not be
unreasonably withheld, and (b) complying with all applicable federal, state and
local laws and ordinances pertaining to the transportation, storage, use,
treatment, handling, manufacture or disposal of such Hazardous Materials,
including but not limited to obtaining and complying with proper licenses and
permits (collectively, “Environmental Requirements”).  Landlord shall be
entitled to take into account such other factors or facts as Landlord may
reasonably determine to be relevant in determining whether to grant or withhold
consent to Tenant’s proposed activity with respect to Hazardous Material.  In no
event, however, shall Landlord be required to consent to the installation or use
of any underground storage tanks.

 

If, during the Term, the treatment, handling, manufacture, transportation,
storage, use, release or disposal of Hazardous Materials on the Premises results
in the contamination of

 

--------------------------------------------------------------------------------


 

leasehold improvements (including buildings), equipment, soil or surface or
ground water or loss or damage to Person(s) or property, then Tenant agrees to: 
(a) notify Landlord immediately of any contamination, claim of contamination,
loss or damage, (b) after consultation with the Landlord, clean up the
contamination in full compliance with all applicable statutes, regulations and
standards, and (c) indemnify, defend and hold Landlord harmless from and against
any claims, suits, causes of action, costs and fees, including attorney’s fees
and costs (all such losses, collectively, “Losses”), arising from or connected
with any such contamination, claim of contamination, loss or damage.  Tenant
agrees to fully cooperate with Landlord and provide such documents, affidavits
and information as may be requested by Landlord (a) to comply with any
Environmental Requirements (as defined below), (b) to comply with the request of
any lender, purchaser, tenant, or government agency and/or (c) for any other
reason deemed necessary by Landlord in its sole discretion.  Tenant further
shall:  (a) notify Landlord promptly in the event of any spill or other release
of any Hazardous Material at, in, on, under or about the Premises which is
required to be reported to a governmental authority under any Environmental
Requirements (as defined below), (b) promptly forward to Landlord copies of any
notices received by Tenant relating to alleged violations of any Environmental
Requirements, (c) promptly pay when due any fine, penalty or assessment against
Landlord, Tenant or the Premises relating to any such spill or release or any
violation of any Environmental Requirements during the Term, and (d) indemnify,
defend and hold Landlord harmless from and against any and all Losses relating
to or arising from any such spill or release or any violation of an
Environmental Requirement.

 

If a lien is filed against the Premises by any governmental authority resulting
from the need to expend or the actual expending of monies arising from an act or
omission, whether intentional or unintentional, of Tenant, its agents, employees
or invitees or for which Tenant is responsible, resulting in the releasing,
spilling, leaking, leaching, pumping, emitting, pouring, emptying or dumping of
any Hazardous Material into the waters or onto land located within or without
the State where the Premises is located, then Tenant shall, within thirty (30)
days from the date that Tenant is first given notice that such lien has been
placed against the Premises (or within such shorter period of time as may be
specified by Landlord if such governmental authority has commenced steps to
cause the Premises to be sold pursuant to such lien) either (a) pay the claim
and remove the lien, or (b) furnish a cash deposit, bond, or such other security
with respect thereto as is satisfactory in all respects to Landlord and is
sufficient to effect a complete discharge of such lien on the Premises.

 

Landlord shall have the right, but not the obligation, without in any way
limiting Landlord’s other rights and remedies under this Lease to enter upon the
Premises, or to take such other actions as it deems necessary or advisable, to
investigate, clean up, remove or remediate any Hazardous Materials or
contamination by Hazardous Materials present on, in, at, under or emanating from
the Premises or the Building in violation of Tenant’s obligations under this
Lease or under any laws regulating Hazardous Materials.  Notwithstanding any
other provision of this Lease, Landlord shall have the right, at its election,
in its own name or as Tenant’s agent, to negotiate, defend, approve and appeal,
at Tenant’s expense, any action taken or order issued by any governmental agency
or authority with any governmental agency or authority against Tenant, Landlord
or the Premises relating to any Hazardous Materials or under any related law or
the occurrence of any event or existence of any condition that would case a
breach of any of the

 

--------------------------------------------------------------------------------


 

covenants set forth in this Paragraph 26.  Prior to or promptly after the
expiration or termination of this Lease, Landlord may conduct or require an
environmental audit, assessment or investigation of the Premises by a qualified
environmental consultant.  Landlord and Tenant shall equally share the
reasonable costs of such an environmental audit and shall, at its sole cost and
expense, take all actions recommended in such audit to remediate any
environmental conditions.  The provisions of this Paragraph 26 shall survive the
expiration or earlier termination of this Lease.

 

As used in this Lease, the term “Hazardous Material” shall mean any flammable
items, explosives, radioactive materials, oil, hazardous or toxic substances,
material or waste, including any substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”
or “toxic substances” now or subsequently regulated under any applicable
federal, state or local laws or regulations, including without limitation
petroleum-based products, asbestos, PCBs, mold, radioactive materials and
similar compounds.

 

As used in this Lease, the term “Environmental Requirements” shall mean all
federal, state, local and foreign statutes, regulations, ordinances and other
provisions having the force or effect of law, all judicial and administrative
orders and determinations, all contractual obligations and all common law
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including without limitation all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any Hazardous
Materials, each as amended and as in effect prior to, on, or after the date of
this Lease.

 

27.           Certain Rights Reserved to Landlord.  Landlord reserves the
following rights:  (a) to change the name or street address of the Building or
the suite number of the Premises; (b) to install, affix and maintain any and all
signs on the exterior or interior of the Building; (c) to make repairs,
decorations, alterations, additions, or improvements, whether structural or
otherwise, in and about the Building, and for such purposes to enter upon the
Premises, temporarily close doors, corridors and other areas in the Building and
interrupt or temporarily suspend services or use of common areas; (d) to
install, use and maintain in and through the Premises pipes, conduits, wires and
ducts serving the Building, provided that such installation, use and maintenance
does not unreasonably interfere with Tenant’s use of the Premises; (e) to
approve or disapprove the weight, size or location of heavy equipment in and
about the Premises; and (f) to take any other action which Landlord deems
reasonable in connection with the operation, maintenance or preservation of the
Building.  The exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant’s use or possession of the Premises and shall
not give rise to any claim for set-off or abatement of Rent or any other claim.

 

28.           Confidentiality.  Each Party, on behalf of itself and each of its
Subsidiaries, agrees to hold, and to cause its respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
to hold, in strict confidence, with at least the same degree of care that
applies to Landlord’s confidential and proprietary information pursuant to
policies in effect as of the Effective Date, all information concerning the
other and the other’s Subsidiaries

 

--------------------------------------------------------------------------------


 

that is either in its possession (including information in its possession prior
to the Effective Date) or furnished by the other or the other’s Subsidiaries or
their respective directors, officers, employees, agents, accountants, counsel
and other advisors and representatives at any time pursuant to this Lease, and
shall not use any such Information other than for such purposes as may be
expressly permitted hereunder or thereunder, except, in each case, to the extent
that such Information has been (i) in the public domain through no fault of such
Party or its Subsidiaries or any of their respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives;
(ii) later lawfully acquired from other sources by such Party (or any of its
Subsidiaries) which sources are not themselves bound by a confidentiality
obligation; or (iii) independently generated without reference to any
proprietary or confidential information of the other Party.

 

29.           Debarment and Exclusion.  Landlord represents and warrants that
neither it, nor any of its employees or agents working on Tenant’s behalf, has
ever been, is currently, or is the subject of a proceeding that could lead to
that Party becoming, as applicable, a Debarred Entity or Debarred Individual. 
Landlord further covenants, represents and warrants that if, during the Term,
it, or any of its employees or agents working on Tenant’s behalf, becomes or is
the subject of any FDA investigation or debarment proceeding that could lead to
that Party becoming, as applicable, a Debarred Entity or Debarred Individual,
Landlord shall immediately notify Tenant and reassign such employees such that
they no longer work on Tenant’s behalf.  For purposes of this provision, the
following definitions shall apply:

 

(a)           A “Debarred Individual” is an individual who has been debarred by
the FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a Person that has an approved or pending drug product application.

 

(b)           A “Debarred Entity” is a corporation, partnership or association
that has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any abbreviated drug application,
or a subsidiary or affiliate of a Debarred Entity.

 

30.           Miscellaneous.

 

A.            Time of the Essence.  Time is of the essence of this Lease and
each and all of its provisions.

 

B.            Governing Law/Compliance with Laws.  This Lease shall be governed
by and construed and interpreted in accordance with the laws of the State of
Illinois irrespective of the choice of laws principles of the State of Illinois,
as to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.  Each Party shall comply with all
applicable laws, rules and regulations in the performance of its obligations
under this Lease.

 

C.            Lease Modification.  Should any mortgagee or ground lessor require
a modification of this Lease, which modification will not bring about any
increased cost or expense to Tenant or in any other way substantially change the
rights and obligations of Tenant hereunder, Tenant agrees that this Lease may be
so modified.

 

--------------------------------------------------------------------------------


 

D.            Alternative Dispute Resolution.  The Parties acknowledge that,
from time to time after the Effective Date, a controversy, dispute or claim may
arise relating to either Party’s rights or obligations under this Lease.  The
Parties agree that any such controversy, dispute or claim (whether arising in
contract, tort or otherwise) arising out of or relating in any way to this Lease
(shall be resolved by the Alternative Dispute Resolution (“ADR”) provisions set
forth in Exhibit D attached hereto, the result of which shall be binding upon
the Parties.  Unless otherwise agreed in writing, the Parties shall continue to
provide services and honor all other commitments under this Lease during the
course of dispute resolution pursuant to the provisions of Exhibit D with
respect to all matters subject to such dispute, controversy or claim.

 

E.             Independent Contractors.  It is understood that both Parties
hereto are independent contractors and engage in the operation of their own
respective businesses and neither Party hereto is to be considered the agent of
the other Party for any purpose whatsoever and neither Party has any authority
to enter into any contract or assume any obligation for the other Party or to
make any warranty or representation on behalf of the other Party.  Each Party
shall be fully responsible for its own employees, servants and agents, and the
employees, servants and agents of one Party shall not be deemed to be employees,
servants and agents of the other Party for any purpose whatsoever.

 

F.             Force Majeure.  Neither Party shall be deemed in default of this
Lease to the extent that any delay or failure in the performance of its
obligations under this Lease results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil,
military or government authority, embargoes, epidemics, war, riots,
insurrections, acts of terrorism, fires, explosions, earthquakes, floods,
unusually severe weather conditions, labor problems or unavailability of parts,
or, in the case of computer systems, any failure in electrical or air
conditioning equipment.  In the event of any such excused delay, the time for
performance shall be extended for a period equal to the time lost by reason of
the delay.

 

G.            Limitations on Liability.  All obligations of Landlord under this
Lease will be binding upon Landlord only during the period of its ownership of
the Premises and not thereafter.  The term “Landlord” in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Term upon each new
owner for the duration of such owner’s ownership.  EXCEPT AS OTHERWISE SET FORTH
IN PARAGRAPH 7J ABOVE, ANY LIABILITY OF LANDLORD UNDER THIS LEASE SHALL BE
LIMITED SOLELY TO ITS INTEREST IN THE PREMISES, AND IN NO EVENT SHALL ANY
PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE
NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD.  IN
NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS BE LIABLE TO THE OTHER PARTY FOR INDIRECT, EXEMPLARY,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THE PERFORMANCE
OF THIS LEASE, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, AND EACH PARTY HEREBY WAIVES ON

 

--------------------------------------------------------------------------------


 

BEHALF OF ITSELF AND ITS SUBSIDIARIES ANY CLAIM FOR SUCH DAMAGES, INCLUDING ANY
CLAIM FOR PROPERTY DAMAGE OR LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE.

 

H.            Exclusion from Liability Limitation.  The foregoing limitations on
liability in Paragraph 30G. shall not apply to:  either Party’s liability for
breaches of confidentiality under Paragraph 28 (Confidentiality).

 

31.           No Real Estate Brokers.  Landlord and Tenant each represent and
warrant that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease and that it knows of no real
estate broker, agent or finder which is or might be entitled to a commission or
fee in connection with the Lease.  If any claim for broker’s or finder’s fees or
commissions in connection with the Lease, Landlord shall indemnify, hold
harmless and defend Tenant from and against any and all liability, claims,
demands, damages and costs (including, without limitation, reasonable attorneys’
fees and other litigation expenses) on account of such claim if it shall be
based upon any statement, representation or agreement claimed to have been made
by Landlord, and Tenant shall indemnify, hold harmless and defend Landlord from
and against any and all liability, claims, demands, damages and costs
(including, without limitation, reasonable attorney’s fees and other litigation
expenses) on account of such claim if it shall be based upon any statement,
representation or agreement claimed to have been made by Tenant.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Lease on the date
first above written.

 

 

Landlord:

 

 

 

ABBOTT LABORATORIES

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

Tenant:

 

 

 

HOSPIRA, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------